Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 29 April 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear general
                            newport april 29 1781
                        
                        I take the liberty to recommend to your excellency the colonel Menonville, one of the adjudants general, a
                            gentleman of great learning and capacity, and my peculiar friend for a long time past your excellency is already
                            acquainted with the subject of his errand, by a letter of Count de Rochambeau. I was always convinced that nothing good
                            can be done in this country, but under the direction and the influences of your excellency; but there is no occasion where
                            his concurrence may be more necessary. we must consider the french forces as apart of your armie, and consequently be
                            carefull that every member be submitted to the head if great britain reaps some benefit by acting individually and by
                            herself, we must compensate that advantage by acting always strongly united.
                        all the intelligence that we receive from westindies agree in the expectation of a large proportion, both of
                            land and naval force. the operations in those countries are, no doubt, but the prologue of a drama which is to be
                            performed here; for that we must prepare for great events. if your excellency knows my zeal for the
                            common welfare, and my attachment for his persn , he shall believe that I will not, that I cannot deceive him by groundless
                            hopes. may heaven grant me to see your excellency crowned with new Laurels, and those leaves crowned with the
                                never fading flowers of glorious and ever lasting peace. I have the honor to be dear general your
                            most humble and obedient servant
                        
                            le M. de chastellux
                    